Title: To George Washington from Richard Morris, 30 May 1783
From: Morris, Richard
To: Washington, George


                  
                     Sir
                     East Chester 30th May 1783
                  
                  I flatter myself from the Sentiments of the better sort of People of the County, I shall have no farther trouble in suppressing that spirit of Revenge which was apprehended when I left your Excellency.  The greatest difficulty now is to give Security to the Inhabitants on the several Necks against the Refugees who  cover of the Night pass the Sound—This  conceive can only be effected by keeping a guard of about 20 Men on each Neck which would deter them from coming on and give perfect Security.  This Duty I humbly conceive however will be too severe for the number of Men now employed on this Business.  Colo. Sprout (whose acquaintance with this part of the Country and Attention to the safety of the Inhabitants has rendered himself so agreable as to induce them to wish for his return) will be enabled to give your Excellency more particular Information as to the nature and Necessities of this Service.  I have the honor to be with the most perfect Respect & Esteem Your Excellency’s most Obedient & very humble Servant
                  
                     Rd Morris
                     
                  
               